Name: Commission Regulation (EEC) No 1455/81 of 25 May 1981 on arrangements for imports into the Benelux countries, France and the Community of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/90 Official Journal of the European Communities 28 . 5 . 81 COMMISSION REGULATION (EEC) No 1455/81 of 25 May 1981 on arrangements for imports into the Benelux countries, France and the Community of certain textile products originating in Macao THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 1 . Importation into the Benelux countries, France and the Community of the categories of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ( 1 ), as amended by Regulation (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Article 2Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of knitted or crocheted babies' under garments (category 68), into the Benelux countries of men's and boys ' outer garments (category 78), into the Commu ­ nity of knitted or crocheted track suits (category 73) and women's , girls ' and infants' outer garments (cate ­ gory 81 ), originating in Macao, have exceeded the level referred to in Article 11 (3) ; 1 . The products as referred to in Article 1 , shipped from Macao to the Benelux countries, France and the Community before the date of entry into force of this Regulation, which have not yet been released for free circulation, shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Macao to the Benelux countries, France and the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purpose., of applying the provisions of paragraph 2, the quantities of products shipped from Macao on or after 1 January 1981 and released for free circulation shall be set off against the quantitative limit established for 1981 . Whereas, in accordance with Article 1 1 (5), Macao was notified of a request for consultations ; whereas following these consultations it is desirable to make the products in question subject to quantitative limita ­ tion for the period 1981 and 1982 ; Whereas Article 11 ( 13) ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to the aforesaid Regulation ; Whereas the products in question exported from Macao between 1 January 1981 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1981 ; Article 3 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. ( i ) OJ No L 365, 27 . 12 . 1978 , p . 1 . 2 OJ No L 98 , 9 . 4 . 1981 , p . 1 . It shall apply until 31 December 1982. 28 . 5 . 81 Official Journal of the European Communities No L 142/91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1981 . For the Commission Wilhelm HAFERKAMP Vice-President No L 142/92 Official Journal of the European Communities 28 . 5 . 81 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1981 ) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 68 60.04 AI II a) b) c) III a) b) c) d) 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies ' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubber ­ ized F Tonnes 80 85 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC 1 000 pieces 400 110 27 19 124 3 95 7 785 402 ' 120 33 24 140 4 101 8 832 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 Men's and boys' outer garments : Men' and boys' woven bath robes, dressing gowns, smoking jackets and similiar indoor wear and other outer garments, except garments of categories 6, 14 A, 14 B, 16 , 17, 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres BNL Tonnes 80 85 81 61.02 B lb) lie) e) 8 aa) 9 aa) bb) cc) 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's, girls', and infants' outer garments : B. Other : Women's, girls ', and infants ' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of cate ­ gories 6 , 7, 15 A, 15 B, 21 , 26 , 27, 29 , 76, 79 and 80, of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC Tonnes 310 210 40 110 70 3 39 6 788 318 223 47 113 83 4 40 7 835